—Appeal from an adjudication of Cayuga County Court (Corning, J.), entered July 18, 2000, upon a finding that defendant violated the conditions of his probation.
It is hereby ordered that the adjudication so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from an adjudication sentencing him to a term of incarceration of l1/s to 4 years upon a finding that he violated the conditions of his probation. Contrary to the contention of defendant, he was not denied ef*932fective assistance of counsel at sentencing. The record establishes that the attorneys assigned to represent defendant at the two sentencing proceedings were sufficiently familiar with the case and defendant’s background to provide meaningful representation (see People v Ziolkowski, 298 AD2d 901; cf. People v Burgun, 256 AD2d 1093, 1094; People v Edmond, 84 AD2d 938). The sentence is neither unduly harsh nor severe. Present — Green, J.P., Wisner, Hurlbutt, Burns and Gorski, JJ.